Citation Nr: 1015172	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  

4.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974, from September 2001 to November 2001, and from November 
2002 to January 2003.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in pertinent part, denied service 
connection for tinnitus, a cervical spine disability, a 
cardiovascular disorder, and a thyroid disorder.  On the 
following day in June 2007, the RO in Detroit, Michigan 
notified the Veteran of that decision.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2009).  ADT includes full- 
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2009).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  In a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id.

The Veteran has submitted what appears to be a complete copy 
of his Air National Guard service treatment records.  
However, precise dates of the Veteran's periods of service 
with the Michigan Air National Guard are not readily apparent 
from the current evidence in the claims folder and are needed 
before the Board can fully review the Veteran's claim.  The 
RO/AMC should additionally verify that all of the Veterans 
Air National Guard service treatment records are associated 
with the claims file.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.

Available service treatment records reflect a back injury in 
1972.  An April 2005 MRI report revealed multi level cervical 
stenosis from a congenitally narrow vertebral canal.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  However, service connection 
may be granted for diseases, but not defects, of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90 (defining a "defect" as 
structural or inherent abnormalities or conditions which are 
more or less stationary in nature, as opposed to a 
"disease" which is more of a morbid condition of the body 
or of some organ or part; an illness; a sickness).  See also 
38 C.F.R. § 3.303(c) & 4.9 (2009) & Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

In the current appeal, the Veteran was afforded a VA 
examination to address his claimed cervical spine disability 
in September 2007.  However, the VA examiner did not provide 
an opinion as to etiology.  Thus, the Board finds that, after 
the Veteran's periods of service have been verified and any 
additional service treatment records have been associated 
with the claims file, he should be accorded a pertinent VA 
examination to determine the nature and etiology of his 
cervical spine disability-including, in particular, whether 
any such disorder was incurred in service and whether any 
such disorder involved a congenital or developmental disease 
of the spine that was aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources 
periods of active duty for training 
("ADT") and inactive duty for training 
("IADT") performed by the Veteran 
while serving with the Michigan Air 
National Guard.  This should include, 
but is not limited to, contacting the 
National Personnel Records Center 
("NPRC") to verify all the Veteran's 
dates of service.

2.  Review the claims file to ensure 
all of the Veteran's medical treatment 
records from his period of service with 
the Michigan Air National Guard have 
been associated with the claims file.

3.  Then, accord the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any cervical 
spine disability that he may have.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a cervical 
spine disability.  The examiner should 
then discuss the etiology and the onset 
of any diagnosed disability.  
Specifically, for any diagnosed 
cervical spine disorder shown on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active duty (including the noted 
medical care received for a back injury 
in 1972).  

If any cervical spine problem shown on 
examination is considered a congenital 
or developmental anomaly, the examiner 
should note whether such anomaly is a 
"disease" (subject to improvement or 
worsening), or a congenital or 
developmental "defect" (not subject to 
improvement or worsening.  VAOPGCPREC 
82-90.  If a current congenital or 
development cervical spine anomaly is 
found to be a "disease," the examiner 
should express an opinion as to whether 
such a disease permanently increased in 
severity in service beyond its natural 
progression.  

The bases for the opinions provided 
should be explained in detail.

4.  After all development has been 
completed, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and give the 
Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

 
